DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant's amendment filed 011/19/2020.  Claim 23 allowed. Claim 5 objected to. Claims 18-21 cancelled by the applicant. Claims 1-4, 6-17, 22, and 24-27 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.  On pages 11-12, the applicant alleges the following “Moghal teaches that the rain shield plate includes a side-wall (214) extending orthogonally from the perimeter of the base plate (212) of the rain shield plate (see col.4 1.29-31 and Figure 2A of Moghal). From the tight fitting of the different parts of the light module as illustrated in Figure 6 of Moghal, the side-wall has most certainly been implemented as one of the means to prevent moisture ingress to the inner part of the light module.” “…In accordance with the claim 1, the mounting plate is a flat plate. That is, there is no additional side-wall as disclosed in Moghal.” “Moghal fails to teach or suggest at least these features as recited in claim 1….. from claim 1 and are allowable at “
The examiner disagrees with the applicant for the following reason: Moghal (figure 2B, reproduced below) discloses the mount plate (rain shield or bottom covering, 210) without sidewalls. Further Moghal recites (Column 4, lines 25-35) “According to some exemplary embodiments (emphasis added), the rain shield plate 210 also includes a sidewall 214 extending orthogonally from the perimeter of the base plate 212”. 


    PNG
    media_image1.png
    603
    574
    media_image1.png
    Greyscale

	The applicant then alleges also on page 12 “Further, in Moghul the shield plate 210 is used to form part of a housing of a light module rather than being a proper mounting plate of a luminaire head” .However, Applicant's arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “luminaire head” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 

On page 13 the applicant asserts “Regarding claims 11-13, it is noted that in Moghul the shield plate 210 is used to form part of a housing of a light module rather than being a proper mounting plate of a luminaire head and a skilled person would not use a fastener means for fixing the plate 21 to an upper end of a lamp post. Regarding claim 14, the skilled person would not add a stiffening improving portion as it is merely a housing part of a light module”
The examiner neither agrees nor disagrees with the applicant as the examiner used a different reference to teach these claim limitations. 
Regarding New claims 24-27, the examiner will address the following : the applicant alleges the following  “On the other hand, claim 24 as claimed clearly defines that the component is to be mounted on the mounting plate”, the examiner disagrees with the applicant for the following reason , in taking the broadest reasonable interpretation “being mounted on”  does not preclude “the component from being on a substrate that is on the mounting plate”, the claim limitation of “being mounted on the mounting plate”. 
Regarding claims 25-27, Applicant’s arguments with respect to claims 25-27 have been considered but are moot because the new ground of rejection does not rely on replied upon in the argument.
The examiner believes all arguments having been addressed, the rejection of the claims 1-4, 6-17, and 22 will have no changes in references and the disposition of claims 24-27 below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 15-17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Moghal et al. (US 8, 899, 786 B1) (Moghal, hereafter).
Regarding claim 1,  Moghal discloses (Figures 1-8 and corresponding text) a luminaire head comprising: (Figures 1, 2B)  a mounting plate (210) made of a thermally conductive material (column 8, lines 45-60) and having a first surface (213)  and a second surface (211); wherein the mounting plate (210) is a flat plate. and a light module (230) provided at the first surface (213) of the mounting plate comprising: a support substrate (232) in contact with the first surface (213) of the mounting plate (210) such that the support substrate (232) and the mounting plate (210) are thermally connected (column 4, lines 30-45); at least one light emitting element (236) disposed on the support substrate (232); a cover (170) having through holes to include the optic assembly (250)  said assembly providing the transparent or a translucent material portion of the cover (170) , said cover (170) extending over the support substrate  (232) and being fixed to the mounting plate (210), such that light emitted by the at least one light emitting element is emitted through the portion in a transparent or a translucent material; and a seal( 290, gasket) arranged between the cover and the first surface (213) of the mounting plate (210), said seal (290) surrounding the support substrate (232) (columns 4, lines 5-25 and Column 5, lines 1-10).
Regarding claim 24,  Moghal discloses (Figures 1-8 and corresponding text) a luminaire head comprising: (Figures 1, 2B)  a mounting plate (210) made of a thermally conductive material (column 8, lines 45-60) and having a first surface (213)  and a second surface (211); a component mounted (238) on the first surface (213) of the mounting plate (210); and a component cover (170, the same as the cover) 
Regarding claim 2, Moghal discloses wherein the seal (290) is formed as a loop made of a compressible material (gasket (column 10, lines 1-15).
 Regarding claim 3, Moghal discloses wherein the mounting plate (210) is provided with a through-hole (216) in an area surrounded by the seal (290); and wherein the luminaire head further comprises a component (heat sink, not shown) mounted on the second surface (211) of the mounting plate (210) (column 4, lines 15-41).
Regarding claim 4, Moghal fails to explicitly disclose a connection cable for connecting the component, said connection cable extending through the through-hole. 
	Moghal does disclose that  that a cable (205) too include power is placed through a through-hole (216), this cable would not be necessary for the heat-sink provided on the surface, but is included to connect to a component (238, driver on the first surface). One of ordinary skill would if electrical connection was needed for any component that placed on the second surface could readily go through the through-hole for connection to the remainder of device.

Regarding claim 6, Moghal discloses wherein the luminaire head comprises a component mounted (238, driver) on the first surface (213); and wherein the cover (170) further extends over said component (238) mounted on the first surface (213).
 Regarding claim 7, Moghal discloses wherein the luminaire head comprises a component mounted (238) on the first surface (213) of the mounting plate (210); and a component cover (170, the same as the cover) extending over said component (238) mounted on the first surface (213).
Regarding claim 10, Moghal fails to explicitly disclose wherein the component is a driver configured for controlling a provision of power to the at least one light emitting element. 
 Moghal instead the component is a heat sink (not shown) that is disposed on the second surface (211). However it is noted that having the driver as the component does not define over the current prior art as applied, as such whether heat sink, driver, power supply would be a matter of design choice.
Therefore it would have been obvious for one of ordinary skill before the effective filing date to modify the luminaire head of Moghal wherein the component is a driver configured for controlling a provision of power to the at least one light emitting element, since matters of design choice requires only routine skill in the art.
Regarding claim 15, Moghal disclose a heat radiation module (heat sink, now shown) containing a thermally conductive material, said heat radiation module (heat sink, not shown) being mounted on the second surface (211) of the mounting plate opposite (opposite 213) to the at least one light emitting element (236) (Column 4, lines 15-35)
Regarding claim 16, Moghal discloses wherein the mounting plate (210) is in metal, wherein the metal comprises aluminum (Column 4, lines 15-40)
Regarding claim 17, Moghal discloses (Figures (2A- 2B) wherein the mounting plate (210) has a longitudinal dimension, and a lateral dimension; Moghal fails to explicitly disclose wherein the minimum longitudinal dimension is 200 mm, and the minimum lateral dimension is 100 mm. 
However it would have been obvious for one of ordinary skill in the art before the effective filing date to modify the luminaire head of Moghal wherein the minimum longitudinal dimension is 200 mm, and the minimum lateral dimension is 100 mm, it would have been obvious to vary the particular claimed dimensions because a change in dimension/would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success; it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007.)
Claim 1, 6-9, 11-14, 22,25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kuti et al. (US2016/053952 A1) (Kuti, hereafter).
Regarding claim  1,  Kuti discloses a luminaire head comprising: (2a-@h) a mounting plate (220) made of a thermally conductive material and having a first surface and a second surface; where the mounting plate  (220) is a flat plate  and a light module(302) provided at the first surface of the mounting plate (220) comprising: a support substrate (306) in contact with the first surface of the mounting plate  (220) such that the support substrate (306) and the mounting plate (220) via (308 heat sink)are thermally connected I¶41); at least one light emitting element (¶42) disposed on the support substrate (306); a cover(304 optical cover) comprising a portion in a transparent or a translucent material, said cover extending over the support substrate (306) and being fixed to the mounting plate 
Regarding claim 25,  Kuti discloses (Figures 2a-2h) a mounting plate (220) made of a thermally conductive material and having a first surface and a second surface; where the mounting plate  (220) is a flat plate  and a light module(302) provided at the first surface of the mounting plate (220) comprising: a support substrate (306) in contact with the first surface of the mounting plate  (220) such that the support substrate (306) and the mounting plate (220) via (308 heat sink)are thermally connected I¶41); at least one light emitting element (¶42) disposed on the support substrate (306); a cover(304 optical cover) comprising a portion in a transparent or a translucent material, said cover extending over the support substrate (306) and being fixed to the mounting plate (220), such that light emitted by the at least one light emitting element is emitted through the portion in a transparent or a translucent material (¶41); and a seal (402(left and right)) arranged between the cover (304) and the first surface of the mounting plate (22), said seal surrounding the support substrate (306) (¶49); a driver (310) arranged in a variety of ways with the LED (304); Kuti further discloses in Figure 3a, thus illustrates a sealed housing (304, seals) on the second surface of the mounting plate (220) and wherein a component (310, driver) is arranged in the sealed housing (via 304).
Regarding claim 26,  Kuti discloses (Figures 2a-2h) a mounting plate (220) made of a thermally conductive material and having a first surface and a second surface; where the mounting plate  (220) is a flat plate  and a light module(302) provided at the first surface of the mounting plate (220) comprising: a support substrate (306) in contact with the first surface of the mounting plate  (220) such that the support substrate (306) and the mounting plate (220) via (308 heat sink)are thermally connected I¶41); at least one light emitting element (¶42) disposed on the support substrate (306); a cover(304 optical 
Kuti fails to explicitly disclose a cable connecting said component in a sealed manner with an area inside the light module.
However Kuti does illustrate that the driver can be further removed off the mounting plate (220) to be housed in the pole arm (see Figure 1A:120) or with in the pole (Figure  1D:130),(¶34); Further the LED driver (Figure 1A :150) is configured to connect to the LED module (Figure 1a: 160) via a modular connector (figure 1A-1C:140) that is disposed at a variety of locations (¶36-¶37) that allows the driver to be connected in a sealed manner to the LED module.  Figures 3A-3D, shows the variety of locations at which the driver is located, leaving how to connect these component through the variety of ways that are known in the art and based on the aspects of the particular design.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date to modify the device of Kuti wherein a cable connecting said component in a sealed manner with an area inside the light module, since that which is well known requires only routine skill in the art.
Regarding claim 6, Kuti discloses (Figures 3A) wherein the luminaire head comprises a component mounted (310) on the first surface; and wherein the cover (304) further extends over said component (310) mounted on the first surface. 
Regarding claim 7, Kuti discloses (Figures 3A, 4) a component (310) mounted on the first surface of the mounting plate (220);  Kuti fails to explicitly disclose a separate component cover extending over 
Therefore it would have been obvious to one of ordinary skill before the effective filing date to modify the luminaire head of Kuti wherein a separate component cover extending over said component mounted on the first surface, since matters of design choice requires only routine skill in the art.
Regarding claims 8,  Kuti discloses in figures 3a- 3c, a driver (310) arranged in a variety of ways with the LED (304); Kuti further discloses in Figure 3a, thus illustrates a sealed housing (304, seals) on the second surface of the mounting plate (220) and wherein a component (310, driver) is arranged in the sealed housing (via 304).
Regarding claim 9, Kuti fails to explicitly disclose a cable connecting said component in a sealed manner with an area inside the light module (claim 9).
However Kuti does illustrate that the driver can be further removed off the mounting plate (220) to be housed in the pole arm (see Figure 1A:120) or with in the pole (Figure  1D:130),(¶34); Further the LED driver (Figure 1A :150) is configured to connect to the LED module (Figure 1a: 160) via a modular connector (figure 1A-1C:140) that is disposed at a variety of locations (¶36-¶37) that allows the driver to be connected in a sealed manner to the LED module.  Figures 3A-3D, shows the variety of locations at which the driver is located, leaving how to connect these component through the variety of ways that are known in the art and based on the aspects of the particular design.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date to modify the device of Kuti wherein a cable connecting said component in a sealed manner with an area inside the light module, since that which is well known requires only routine skill in the art.
Regarding claim 11, Kuti discloses a fastener (Figures 16-17 )means for fixing the mounting plate to a base, wherein the base comprises an upper end of a lamp post (130) (¶74-¶77).
Regarding claims 12 and 13, Kuti fails to explicitly disclose wherein the fastener means comprises a U-shaped fastener (claim 12);  wherein the fastener means comprises a fastener block fixed on the mounting plate, said fastener block comprising a stepped support surface such that a position of the mounting plate with respect to the base is adjustable (claim 13). 
Kuti does discloses (Figures 22-23) illustrates an adjustable couple device (1250) (fastener) that allows for the lamp to be adjustable around the pole axis allowing the luminaire to be adjust at different angles depending on the needs for the design. As such the limitations as recited in claims 12 and 13, do not provide any unexpected result, that overcomes the prior art rejection as applied; these limitations are therefore considered matters of design choice.
Therefore it would have been obvious to one of ordinary in the art before the effective filing date to modify the luminaire head of Kuti wherein the fastener means comprises a U-shaped fastener (claim 12);  wherein the fastener means comprises a fastener block fixed on the mounting plate, said fastener block comprising a stepped support surface such that a position of the mounting plate with respect to the base is adjustable, since matters of design choice requires only routine skill in  the art.
Regarding claim 14, Kuti discloses wherein the mounting plate comprises at least one portion designed for improving the stiffness of the mounting plate, said portion comprising at least one of the following: a folded portion; a welded portion; or an embossed portion (¶38).  
Regarding claim 22, Kuti discloses (Figures 22-25) wherein the fastener (1140, 1200) means fixes the mounting plate of the luminaire head to the base (¶76-¶79).
Regarding claim 27 Kuti discloses wherein the mounting plate comprises at least one portion designed for improving the stiffness of the mounting plate, said portion comprising at least one of the following: a folded portion; a welded portion; or an embossed portion (¶38).  


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 23, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 23; specifically, the prior art fails to teach or suggest  a luminaire head “wherein  a component mounted on the second surface of the mounting plate; a component cover arranged over the component on the second surface of the mounting plate and fixed to the mounting plate; and a further seal arranged between the component cover and the second surface of the mounting plate, wherein the mounting plate is provided with a through-hole in an area surrounded by the seal and wherein said further seal surrounds the through-hole” in combination with other features of the present claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879